DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-14 are currently pending.

Election/Restrictions
Applicant’s election without traverse of species a polyaldehyde (an electrophile), FMPTS and CsF (a catalytic system), and glycerol and ethanol (a solvent system), in the reply filed on 5/23/2022 is acknowledged.
Claims 7-10 and 14 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions and species, there being no allowable generic or linking claims.
Claims 1-6 and 11-13 are being examined in this application, insofar as they read on the elected species of a polyaldehyde (an electrophile), FMPTS and CsF (a catalytic system), and glycerol and ethanol (a solvent system).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6, line 2, “CsF” should first be written out followed by abbreviations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dove et al (US 7,972,376 B1; 7/5/2011. Cited on IDS) in view of Dove (US 7,579,381 B2; 8/25/2009).
The instant claims recite a method for treating a bioprosthetic tissue comprising: contacting the bioprosthetic tissue with an electrophile in the presence of a catalytic system, wherein the catalytic system comprises at least one or a combination of a fluoride-based salt, a cesium-based salt, a potassium-based salt, a rubidium-based salt, and a carbonate-based salt.
Dove (2011) teaches a method of treating bioprosthetic implant tissue to reduce in vivo calcification comprising contacting a bioprosthetic tissue with glutaraldehyde (a polyaldehyde, an electrophile) in a solvent system comprises glycerol and ethanol (col.7 line 28-33, Fig. 1). The method further comprises 2-chloro-1-methylpyridinium iodide (CMPI, a pyridinium salt) (col.8 line 12).

Dove (2011) does not teach the method comprises a carbonate-based salt (claim 1).
Dove (2009) teaches a method for treating tissue to inhibit post-implant calcification of a biological tissue comprising contacting a tissue with a glutaraldehyde solution (Abstract), wherein buffers and solutions used in the method preferably include a buffer or a solution having a level of carbonates decreased to an amount effective in reducing calcification of the tissue after implantation (col.10 line 65-67, col.11 line 1-3).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a carbonate-based salt into the method of Dove (2011), since Dove (2011) and Dove (2009) both disclose a method of treating bioprosthetic implant tissue to reduce in vivo calcification comprises contacting a tissue with a glutaraldehyde solution, and Dove (2009) discloses a solution having a level of carbonates decreased to an amount effective in reducing calcification of the tissue after implantation is preferably used in the method. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to incorporate a carbonate-based salt with a reasonable expectation for successfully treating bioprosthetic implant tissue to reduce in vivo calcification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 11-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 and 10-11 of U.S. Patent No 8,748,490 (referred to as the ‘490 patent) in view of Dove (US 7,579,381 B2; 8/25/2009).
Claims 1-5 and 10-11 of the ‘490 patent recite a method for treating bioprosthetic tissue comprising: at least partially cross-linking the bioprosthetic tissue; capping one or both of a carboxylic acid group and an aldehyde group generated from the cross-linking of the bioprosthetic tissue; and contacting the bioprosthetic tissue with glycerol and ethanol.

‘490 patent does not teach the method comprises a carbonate-based salt (claim 1).
Dove teaches a method for treating tissue to inhibit post-implant calcification of a biological tissue comprising contacting a tissue with a glutaraldehyde solution (Abstract), wherein buffers and solutions used in the method preferably include a buffer or a solution having a level of carbonates decreased to an amount effective in reducing calcification of the tissue after implantation (col.10 line 65-67, col.11 line 1-3).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a carbonate-based salt, since the ‘490 patent and Dove both disclose a method of treating bioprosthetic tissue comprises contacting a tissue with a glutaraldehyde solution, and Dove discloses a solution having a level of carbonates decreased to an amount effective in reducing calcification of the tissue after implantation is preferably used in the method. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to incorporate a carbonate-based salt with a reasonable expectation for successfully treating bioprosthetic implant tissue to reduce in vivo calcification.

Conclusion
Claim 6 is free of prior art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651